F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                NOV 8 2002
                                     TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 MARISSA ANNE MUEHLBERGER
 (VARGASON), administrator of the
 estate of Becky Joan Ricci Muehlberger,

           Appellant / Cross-Appellee,
                                                       Nos. 01-4095 & 01-4110
           v.
                                                       D.C. No. 2:00-CV-59-ST
                                                              (D. Utah)
 LELAND A. MARTINEAU;
 MARTINEAU & COMPANY;
 SUNRISE FINANCIAL, INC.,

           Appellees / Cross-Appellants.


                               ORDER AND JUDGMENT*


Before HARTZ, ALDISERT,** and PORFILIO, Circuit Judges.


      In these cross-appeals, Becky Joan Ricci Muehlberger challenges the dismissal of

her adversary proceeding in bankruptcy for lack of standing under 11 U.S.C. § 1109(b);

and Leland A. Martineau, Sunrise Financial Inc., and Martineau and Company contest the




       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
          Honorable Ruggero J. Aldisert, Senior United States Circuit Judge for the Third
Circuit, sitting by designation.
denial of their motion for attorney fees and costs. Finding no error in either appeal, we

affirm the district court’s judgment.

       The parties are well acquainted with the facts of this case; therefore, we need not

repeat them here. It is sufficient to state that Becky Joan Ricci Muehlberger (Joan)

commenced this case in an adversary proceeding in bankruptcy seeking disgorgement of

funds paid to the Appellees, (Martineau, collectively) in connection with the

administration of a Chapter 11 reorganization. Finding Joan lacked standing, the

bankruptcy court dismissed her complaint. An appeal to the district court resulted in an

affirmance of the bankruptcy court’s holding. This appeal followed.

       The issues Joan presents to us are whether she is required to have standing to

litigate in the Chapter 11 proceeding, and, if so, whether she had standing. After

thoroughly and carefully considering these issues, two separate courts held standing was a

jurisdictional requisite which Joan did not have. We have considered Joan’s arguments,

reviewed the record, and now conclude both the bankruptcy and district courts properly

resolved the issues.

       We note specifically, Joan is neither a creditor of the Chapter 11 debtor nor a party

in interest in the bankruptcy proceeding. Moreover, she fails to demonstrate the acts of

which she complains have resulted in an injury to her. While she may have had grounds

for derivative claims against the entities in which she held minority interests, she has no

recognizable claim in the bankruptcy proceeding. For these reasons and for the reasons set


                                             -2-
forth by the bankruptcy and district courts, we affirm the judgment of the district court in

case number 01-4095.

       The district court found that the appeal taken by Joan to the district court was not

frivolous under Fed. R. Bankr. P. 8020. Martineau has made no showing that conclusion

was erroneous; therefore, we see no error in the district court’s refusal to award damages

under Fed. R. Bankr. P. 8020. The judgment in 01-4110 is affirmed.



                                           ENTERED FOR THE COURT



                                           John C. Porfilio
                                           Senior Circuit Judge




                                             -3-